Citation Nr: 0731051	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post laminectomy and fusion at L5-S1, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1986 to February 
2001.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which, in part, granted service connection for the low 
back disability and for fibromyalgia, and assigned 10 percent 
evaluations for each disability, effective from February 15, 
2001, the day following the veteran's discharge from service.  
38 C.F.R. § 3.400(b)(2).  A personal hearing before the 
undersigned member of the Board was held in Washington, D.C. 
in July 2004.  The Board remanded the appeal for additional 
development in January 2005.  

By rating action in April 2007, the RO assigned an increased 
rating to 40 percent for fibromyalgia, and continued the 10 
percent evaluation for the low back disability.  A 40 percent 
rating is the highest evaluation possible for fibromyalgia 
and was the rating requested by the veteran in her 
substantive appeal.  The veteran and her representative were 
notified that the award was considered a full grant of 
benefits, and that no further action would be taken on this 
issue.  As the veteran has been granted the full benefits 
sought on appeal concerning fibromyalgia, this matter is no 
longer in appellate status and will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
low back disorder is manifested by pain and mild limitation 
of motion, and no neurological impairment; functional loss of 
use due to pain or during flare-ups to a degree commensurate 
with the criteria for a higher evaluation is not 
demonstrated.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post laminectomy and fusion at L5-S1 are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5293 
(prior to 9/26/03) and 5243 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's original 
service connection claim, a letter dated in May 2001, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate her claim and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to give VA any evidence 
pertaining to her claim and to submit any evidence in her 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id; 
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  
In that regard, the May 2001 letter addressed the veteran's 
original application for service connection.  In November 
2001, the RO awarded service connection for a low back 
disability.  Therefore, the May 2001 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claims have been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for higher initial evaluation 
for her back disability.  The RO issued a statement of the 
case in September 2003, providing the veteran with pertinent 
criteria for establishing a higher initial rating.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  
Id.  

The veteran's service medical records and all VA and private 
medical records identified by her have been obtained and 
associated with the claims file.  The veteran testified 
before the undersigned member of the Board in July 2004.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The issue of a higher evaluation for the veteran's low back 
disability arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  



Lumbar Spine Disability

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and her representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The question presented is whether a rating in excess of 10 
percent is warranted for the veteran's low back disability 
from the date of her original claim of service connection in 
2001, subject to the provisions of 38 C.F.R. § 3.400(b)(2).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the old version for intervertebral disc syndrome DC 5293, a 
60 percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

Also, prior to September 26, 2003, under DC 5292, limitation 
of motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (effective prior to September 26, 2003).  

The Board has also considered the rating criteria under DC 
5295 for lumbosacral strain.  Prior to September 26, 2003, DC 
5295 provided for a 40 percent rating for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (effective 
prior to September 23, 2002).  Since September 26, 2003, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2006).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2006).  

Under the General Rating Formula as applicable to the 
veteran's back disability, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  (38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.)  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003.)  

In this case the clinical findings from the four VA 
examinations conducted during the pendency of this appeal and 
the numerous private treatment records from 2001 to 2006 fail 
to show more than mild symptoms of intervertebral disc 
syndrome even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  On initial VA examination in May 2001, forward 
flexion was to 90 degrees, with extension to 30 degrees.  
Right and left lateral flexion was to 40 degrees and rotation 
to 35 degrees, bilaterally.  There was some moderate diffuse 
tenderness, but no paraspinal spasms, and straight leg 
raising was negative.  Heel and toe walking was normal and 
the veteran could stand, squat, and hop on either foot 
without difficulty.  Neurological examination for sensation, 
motor function, and deep tendon reflexes was normal.  

While the medical records showed that the veteran experienced 
increased back pain which was often aggravated by sitting or 
standing for prolonged periods and occasionally radiated down 
into her lower extremities, the objective findings on the 
private and VA medical reports did not show any significant 
change in functional impairment.  When examined by VA in June 
2003, there was some decreased range of motion with forward 
flexion to 80 degrees, extension was to 20 degrees, and 
lateral bending was to 15 degrees, bilaterally.  However, the 
remainder of the clinical findings were essentially 
unchanged.  

A letter from the veteran's employer in July 2004, indicated 
that some accommodations had been made for the veteran, such 
as, providing a chair so that she could sit during 
manipulation of the animals for routine health processing, 
and that the veteran was provided with a cart to push the 
animals from one location to another.  The employer indicated 
that even though the veteran wore a TENS unit daily, there 
were days when her pain was evident to others, and that the 
veteran completed her daily rounds despite her pain.  

Private treatment records from August 2003 to May 2005 showed 
that the veteran experiences increased pain and limitation of 
motion of the lumbar spine, apparently due to nerve root 
compression at the L3-4 level.  However, the records did not 
show any significant change in the reported physical or 
neurological findings.  The private records showed that the 
veteran had progressively worsening back pain and indicated 
that her range of motion remained reduced, but noted that her 
neurological status was "stable."  The records indicated 
that the veteran had made some adjustments to avoid lifting, 
but continued to work.  (See February 2005 private treatment 
note).  The records also indicated that she continued with 
message therapy and had discussed the possibility of 
additional surgery in light of recent advancements in spine 
technology surgery.  (See December 2004 note).  In May 2005, 
the veteran underwent transpedicular decompression at the L3-
4 level without complication.  

A supplemental neurosurgical report in May 2005, three weeks 
post-surgery, indicated that the veteran was doing extremely 
well and had near complete alleviation of the proximal lower 
extremity discomfort.  The veteran reported that she was 
returning to work on a light duty basis because her 
responsibilities primarily involved desk work and she had 
achieved a level of function that allowed her to resume these 
activities.  

Additional private medical records from June 2005 to March 
2006, showed that the veteran's back symptoms had improved 
significantly, and that she had only residual symptoms in the 
gluteal region and some reduced range of motion, but no lower 
extremity weakness, focal atrophy, or any neurological 
symptoms.  In August 2005, the veteran reported that her 
lower extremity pain had essentially resolved and that she 
had no distal radiating symptoms or gait instabilities.  She 
reported some morning stiffness and increased symptoms during 
inclimate weather or on prolonged standing or sitting.  

When examined by VA in February 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported that she continued to have intermittent low back 
pain with frequent diffuse radiation down the left lower 
extremity with associate numbness and tingling, primarily on 
prolonged sitting, but denied any weakness.  She was able to 
do her usual job as an animal facilities manager at a major 
health facility.  On examination, there was diffuse 
tenderness but no paraspinal spasm.  Straight leg raising was 
negative, bilaterally.  Forward flexion was to 90 degrees; 
extension and right and left lateral flexion was to 30 
degrees, and rotation was to 45 degrees.  The examiner noted 
that active and passive ranges of motion were identical and 
that there was no objective evidence of pain on motion.  The 
veteran could rise and heel and toe walk without difficulty 
and could hop on either foot and squat normally.  The 
impression included mild degenerative disc disease of the 
lumbosacral spine, status post surgery two times.  The 
examiner commented that there was no evidence of any 
functional impairment due to weakened movement, excess 
fatigability, incoordination, or decreased motion due to pain 
or with repetitive activity.  Although the veteran reported 
flare-ups on a daily basis, the examiner opined that there 
was no evidence of any additional limitation of motion or 
functional impairment during the flare-ups.  The veteran did 
not use or require any ambulatory assistive devices and did 
not use a brace.  The examiner also indicated that there was 
no evidence in the record that the veteran was prescribed bed 
rest or had incapacitating episodes in the past 12 months.  

On VA neurological examination in February 2007, sensation 
was intact to pin touch, proprioception, two-point 
discrimination, and double simultaneous stimulation with the 
exception of the veteran's claim of moderate decrease in pin 
sensation in the entire left lower extremity in a 
nondermatomal distribution.  Motor function was 5/5 in the 
lower extremities and there was no drift, tremor, or atrophy 
and no fasciculation.  Deep tendon reflexes were 3+ and equal 
and there was no Babinski.  Heel-to-shin and rapid 
alternating movements were intact, gait and tandem gait were 
normal, and Romberg was negative.  The diagnosis was normal 
neurological examination.  

In this case, the medical evidence of record does not 
demonstrate more than mild symptoms of intervertebral disc 
syndrome or more than mild actual or functional limitation of 
motion of the lumbar spine during the pendency of this 
appeal.  

Although the veteran reports intermittent pain and muscle 
spasm, she has never demonstrated any objective evidence of 
more than mild symptoms of intervertebral disc (IVD) 
syndrome.  While there are references to a history of 
occasional muscle spasms, there has been no demonstrable 
evidence of a muscle spasm on any of the numerous medical 
reports of record.  The only objective findings of IVD was an 
absent ankle jerk on VA examination in June 2003, which has 
not been shown since.  Significantly, there have been no 
other findings or symptoms of more than mild IVD on any of 
the medical reports since her discharge from service.  There 
was no muscle weakness, loss of muscle tone or bulk, muscle 
spasm, or any other neurological findings appropriate to the 
site of the diseased disc.  Therefore, the Board finds that 
the service-connected low back disability is not of such 
severity to warrant an evaluation in excess of 10 percent 
under the old criteria for IVD syndrome or limitation of 
motion under DCs 5293 or 5292, respectively.  

The evidentiary record showed that the veteran had worsening 
back pain in 2004 and 2005, and subsequently underwent 
additional surgery in May 2005.  However, the surgery was for 
nerve root decompression at the L3-4 level and not for the 
service-connected L5-S1 level.  Assuming for the sake of 
argument that the additional back problems at the L3-4 level 
were part and parcel of the service-connected back 
disability, the objective medical evidence during the 
pendency of this appeal did not show more than mild symptoms 
of intervertebral disc syndrome, or any evidence of muscle 
spasm on extreme forward bending with loss of lateral spine 
motion so as to warrant a higher rating under DC 5295.  All 
of the private medical reports prior to the May 2005 surgery 
indicated that her neurological symptoms were stable, and 
that there was no evidence of demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  The veteran's primary 
complaint was pain.  However, the record showed that she 
continued to work full time, albeit with pain, and did not 
report any lost time at work because of her back disability.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  While the veteran 
had fusion at L5-S1, she still retains significant motion of 
the spine, which has been considered in determining the 
current rating.  Therefore, a rating under DCs 5289 or 5292 
for ankylosis or limitation of motion is not warranted.  
Based on the discussion above, the Board finds that the 
veteran's back disability is not of such severity to warrant 
an evaluation in excess of 10 percent under the any of the 
applicable old diagnostic codes for evaluating a back 
disability in effect prior to September 23, 2002, and in 
effect September 26, 2003.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002.  As indicated above, the revised 
regulations may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  Therefore, application of 
the revised rating criteria can only be applied for the 
period from the effective date of the regulations, September 
23, 2002.  

In this regard, the evidence does not show that the veteran 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  In fact, the clinical and diagnostic 
findings do not satisfy the criteria for even a compensable 
evaluation under the revised criteria of DCs 5237/5243.  The 
veteran does not claim nor does the evidence show any 
incapacitating episodes over the past year or any required 
bed rest due to the low back disability.  There is no 
unfavorable ankylosis, and no evidence suggesting limitation 
of forward flexion to less than 60 degrees or total motion to 
less than 120 degrees.  Thus, the Board finds that the 
evidence does not meet the criteria for an evaluation in 
excess of 10 percent under either the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to September 2002 equate to no more than mild 
limitation of motion or mild intervertebral disc syndrome, 
which is commensurate with a 10 percent evaluation under the 
old rating schedule pursuant to Diagnostic Codes 5285, 5291, 
5292, 5293, and 5295.  Applying the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2002, the low back disability would equate to no 
more than a 10 percent evaluation under the new General 
Rating Formula for Disease and Injuries of the Spine.  

While the veteran reports radiating pain into her left lower 
extremity, the findings from the private and VA reports 
specifically noted that there was no objective evidence of 
any neurological deficits or impairment on examinations 
subsequent to the effective date of the change in 
regulations.  Therefore, there is no basis to assign a 
separate rating under a neurologic diagnostic code, such as, 
DC 8520 for mild incomplete paralysis of the sciatic nerve.  
Thus, this method of evaluation would not result in a higher 
evaluation from September 23, 2002.  Further, this method 
would not result in a higher evaluation from September 26, 
2003 since, as noted above, the orthopedic manifestations of 
the veteran's back disability would equate to no more than a 
10 percent evaluation under the revised criteria.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

As noted above, the evidence shows that the veteran has good 
strength, no neurological impairments, and no incapacitating 
flare-ups of back pain.  The objective evidence does not show 
more than mild limitation of motion when pain is considered, 
and no objective signs or manifestations of any additional 
functional impairment.  In this regard, the Board observes 
that under the Rating Schedule, the general rating formula 
notes that the rating criteria are to be applied with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Moreover, there was no evidence of any limitation of motion 
due to weakness or fatigability.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, other 
than the veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation in excess of 10 percent.  
Moreover, the VA examiner in February 2007 specifically noted 
that there was no additional limitation of motion due to 
pain, weakness, fatigability, incoordination, or during 
flare-ups.  Accordingly, the Board finds that an evaluation 
in excess of 10 percent based on additional functional loss 
due to the factors set forth above is not demonstrated.  




ORDER

An initial evaluation in excess of 10 percent for status post 
laminectomy and fusion at L5-S1, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


